Esohweilee, J.
In tbis case, in addition to the general statements found in the kindred case of Seibold against these same defendants and decided herewith {ante, p. 82, 159 N. W. 546), it further appears that the plaintiff registered at the state university from La Earge, Wisconsin, where his parents reside and where he 'spent his summer vacation. He taught school in Eort Atkinson from 1912 until the end of the school year 1915, and voted in Eort Atkinson during that time and at Beloit while a student there. He entered the law school of the University of Chicago in the fall of 1915 and in February, 1916, came to Madison to attend the law school. He intends to stay here during his college course at least. He does not know where he is going when he graduates; it will depend upon what opportunities offer, which may include his remaining in Madison. His expenses are paid partly from his own money and partly from money which he borrows from his father and which he will be obliged to return. He also makes a statement as to his belief as to his residence similar to that quoted in the Seibold Case.
Although not so strong a case upon the facts as the one of Albert Asbahr against the same defendants (ante, p. 89, 159 N. W. 549), yet we are satisfied that upon the facts of the complaint there is a showing of a substantial compliance with the statutoryfequirements. He has made a home for himself elsewhere than with his parents, he has to a large extent supported himself, and what he receives from his father now he is under obligation to repay, just as though it were advances from some stranger. He has exercised the right to vote at places other than the home of his parents.
We canriot say, giving the liberal construction that we must to his complaint, that his attendance at the Chicago law school in the fall of 1915 until February, 1916, was sufficient to break the continuity of his residence in this state. The plaintiff, on the showing made, was lawfully entitled to vote, *93and the court below was right in overruling the demurrer to the complaint, and the order so doing is therefore affirmed.
By the Qourt. — The order of the circuit court is hereby affirmed.
Siebecker, J., took no part.